Citation Nr: 0716474	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected PTSD, then evaluated as 50 
percent disabling.  This case was previously before the Board 
in October 2005, at which time it was remanded for additional 
development of the record.  Based, in part, on the findings 
of a Department of Veterans Affairs (VA) examination, the RO, 
in a September 2006 rating action, assigned a 70 percent 
evaluation for PTSD, effective November 2004, the date of the 
veteran's claim for an increased rating.  The case is again 
before the Board for appellate consideration.

In an informal hearing presentation dated in May 2007, the 
veteran's representative referred to a claim for a total 
rating based on individual unemployability due to service-
connected disability.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, intrusive 
thoughts, flashbacks and depression.

2.  There is no clinical evidence of hallucinations, 
inappropriate behavior, suicidal or homicidal ideation, or 
impairment of thought processes.  


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a December 2004 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in September 2006 and 
again in January 2007.  The case was last readjudicated in 
September 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include post-
service private and VA treatment records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, private and VA 
treatment records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders, which, in 
pertinent part, provides the following percentages: 

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence); spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

One factor for consideration in evaluating mental disorders 
is the Global Assessment of Functioning (GAF) score.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 4.125 and 
4.126 (2006).  The Board is cognizant that a GAF score is not 
determinative by itself.

The evidence supporting the veteran's claim includes the 
findings on both private and VA medical reports.  In this 
regard, the Board acknowledges that the veteran has seen a 
private therapist for several years.  These records disclose 
that when the veteran was seen in December 2004, it was 
reported that he was in a very down mood.  He brought in 
photographs he reportedly had taken as concentrations camps 
had been evacuated in Germany and Poland.  The photographs 
also showed graphic details of detainees who had been starved 
and burned.  It was indicated that the veteran had tears in 
his eyes as he discussed this.  It was reported that he had 
not talked about this for nearly 60 years, and had kept the 
pictures hidden until recently.  The examiner said that the 
veteran was definitely unemployable due to his age and 
medical conditions, and it was noted that the veteran was on 
dialysis.  He also stated that the veteran's old memories 
were beginning to haunt him.  The veteran's short-term memory 
was poor, but his long-term memory was very sharp.  The 
veteran asserted that he woke up during the night thinking he 
was back in combat.  The examiner added that, for the first 
time, the veteran was not as neat as usual, and that his 
hygiene was degrading.  He related that the veteran was not 
taking as much care of himself as he had in the past, prior 
to the dialysis.  

In January 2005, the veteran related that when he watched the 
news, it made him think about his time in service moving 
bodies into mass graves.  He stated that he did not like to 
be around people and did not want to socialize with others 
unless he had to.  He had some difficulty with concentration 
and memory.  The veteran did not trust people.  The examiner 
indicated that when the veteran went for examinations, he was 
so polite and quiet that he could not be evaluated properly.  
The following month, the veteran reported that his major 
problem was getting to sleep and staying asleep without 
having any intrusive nightmares of World War II.  It was 
noted that he was easily depressed and agitated quickly.  He 
had no patience for family members or anyone recently.  In 
March 2005, the veteran was noted to shake when he talked 
about what he had witnessed in service.  He was reprocessing 
old memories.  The examiner stated that the veteran was 
unemployable and suffering from major PTSD from his combat 
experiences.  He also said that the veteran was 
decompensating each time he saw him.  The veteran reportedly 
had very low self-esteem when he was seen in May 2005.  The 
examiner indicated that he was beginning to have problems 
with his hygiene.  

Although the veteran was described in June 2005 as being 
oriented times three, it was noted that he became somewhat 
disoriented when he became excited or agitated, especially 
when dealing with the government or authority figures.  It 
was noted that the veteran was very upset with a decision by 
the VA not to increase his evaluation.  The veteran was said 
to be very angry and frustrated with the medical care he had 
received on a recent hospitalization.  He then changed the 
subject to his wartime service.  It was indicated that he was 
having major difficulty sleeping and intrusive nightmares.  
He acknowledged that he was on medications, but claimed they 
did not seem to help very much.  The examiner noted that the 
veteran had some difficulty in his memory and became confused 
at times when he talked about World War II.  He added that 
the veteran was slowly decompensating both physically and 
mentally, and was suffering from severe PTSD symptoms.  He 
noted that the veteran's symptoms were catching up to him 
quickly as he was aging rapidly.  The examiner also related 
that the veteran was having problems with hygiene.  The 
veteran contacted the private therapist by telephone in April 
2006 and was reportedly very agitated about not hearing 
anything concerning his PTSD claim.  He stated that he was 
still having problems with intrusive memories and flashbacks 
at night that awakened him.  He said he thought he was still 
in combat and that, at times, he woke up shaking and in cold 
sweats.  The veteran was described as being very abrupt and 
to the point.

The evidence against the veteran's claim includes the 
findings on VA examinations.  Although the veteran reported 
having sporadic nightmares, bad dreams, hypervigilance and an 
easy startle reflex when examined by the VA in December 2004, 
the mental status evaluation revealed minimal impairment.  
The veteran was cooperative, and his thought process and 
content were normal.  No suicidal or homicidal ideation was 
reported.  The veteran was oriented to person, place and 
time.  His insight and judgment, as well as his impulse 
control, were fair.  The veteran asserted that he had a very 
good relationship with his family.  The examiner diagnosed 
PTSD, and assigned a Global Assessment of Functioning score 
of 70.  He indicated that the veteran's symptoms were mild.  

The Board concedes that the veteran's symptoms had increased 
in severity at the time of the April 2005 VA examination.  
The findings at that time revealed that the veteran's 
appearance was disheveled and he was unshaven.  When asked, 
he related that he gets very down at times and does not feel 
like shaving.  His mood appeared to be depressed and somewhat 
anxious.  He became tearful when recalling certain 
distressing memories.  It is significant to point out, 
however, that the veteran was alert and oriented in all 
spheres and his attention and concentration were intact.  He 
denied suicidal or homicidal ideation, and there was no 
evidence of delusional or paranoid thinking.  His insight and 
judgment were fair to good and his impulse control appeared 
intact.  The diagnosis was PTSD, and the examiner assigned a 
Global Assessment of Functioning score of 60.  He noted that 
the veteran's PTSD did not appear to be of sufficient 
severity to prevent him from obtaining and maintaining 
employment (although his age and medical problems would 
prevent such).  

He further related that the veteran had experienced 
significant after-effects of the traumatic incidents he had 
suffered.  He noted that the veteran had nightmares, 
flashbacks, intrusive thoughts, startle response, 
hypervigilance and sleep problems.  He commented that it had 
interfered with the quality of the veteran's life in a 
significant manner, but that the veteran had been able to 
maintain an adequate social support system, mostly with 
family members, but with a number of other friends.  

While the medical records suggest that the veteran's personal 
hygiene has slightly deteriorated on occasion, the fact 
remains that there is no clinical evidence that he is unable 
to maintain minimal standards of personal hygiene, as would 
warrant a 100 percent evaluation.  There is also no objective 
evidence of delusions or hallucinations, or any impairment in 
thought processes.  Although the veteran was noted to become 
somewhat disoriented when excited or agitated, especially 
when dealing with the government or authority figures, he has 
been consistently found to be oriented times three.  Such 
symptom is clearly not persistent, and falls within the 
spatial disorientation symptom identified in the 70 percent 
rating criteria.  Moreover, the only GAF scores of record are 
70 and 60.  While the Board acknowledges that the veteran's 
symptoms are significant, the clinical findings correspond to 
no more than a 70 percent rating.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for PTSD.


ORDER

An increased rating for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


